The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 28, 2014

                                   No. 04-14-00333-CR

                                   Gersom SANCHEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 01-0682-CR
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER

      The motion for extension of time to file the clerk’s record is deemed MOOT.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court